Title: To George Washington from Charles Willson Peale, December 1784
From: Peale, Charles Willson
To: Washington, George

 

Dear Sir
[c.December 1784]

   since my writing by the last Post I have recd the Twenty five Guineas which you sent by Monsr Loyetta. your Manner of Spelling the Name led me into a difficulty of finding out the Gentleman and I am under some obligation to Mr Marboye the Minister’s Secy, for his assistance in the affair. I am Dear Sir your most obedient humble Servt

C.P.

